DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims Status
This office action is in response to communication(s) filed on 9/6/22. 
There are a total of 1 claims pending in this application; of the previous 1 claim(s), claim 12 has been amended; no claims have been canceled; no claims have been added.

Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12 states “corresponding to at least one of a users' personal attribute, wherein the personal attribute is at least one of a users’…”  Please change this to: “corresponding to 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Claus et al. (US 20080287062) in view of Seidman et al. (US 20170270512).

As to claim 12 Seidman teaches:

configuring a first interactive badge device for … wireless interaction with a second interactive badge device, ([0030-0031] teaches a service persons badge interacting with a smartphone which the examiner interprets as the second badge)

wherein the wireless interaction results in a display of at least one of a pre-defined display output from either the first and/or the second interactive badge device corresponding to at least one of a users' personal attribute, wherein the personal attribute is at least one of a users' donation, personal advocacy, social media interaction, personal mood, medical condition, age, physical movement, or availability of any one of the first and/or the second user. ([0030-0031] teaches a badge changing colors when giving a gratuity to a service provider via a badge they are wearing and the originators smartphone) Seidman doesn’t explicitly teach: “configuring a first interactive…device for exclusive wireless interaction with a second interactive … device, such that only the first interactive badge device interacts wirelessly with the second interactive badge device” Claus teaches:

configuring a first interactive…device for exclusive wireless interaction with a second interactive … device, such that only the first interactive badge device interacts wirelessly with the second interactive badge device (abstract, [0060] and [0063-0064] teaches establishing an exclusive wireless connection between two devices)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Claus and Seidman and Claus. The motivation would have been to give a gratuity electronically to the right person and not allow the gratuity to be given to the wrong person by establishing an exclusive wireless communication channel for the time needed to complete the transaction. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a line-of-sight interactive badge device paired with another interactive badge device” and “Alternatively, the badge display may have a host of other applications, such as advertising, social media/digital footprint. personal advocacy, mood, etc.---each inferring a determined attribute of a user based on the color/color pattern displayed”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Prior art considered pertinent but not relied upon:
Bradish (US 969322) teaches displaying a social media profile of frequent or VIP clients
Lee et al. (US 20110298824) teaches two portable electronic devices can track each other’s respective movements
Pratt et al (US 20110095873) teaches indicating the availability of a nearby device

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD MODO/
Examiner, Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181